ORDER

PER CURIAM.
Appellants Edward, Julie, Janet and Louise Chambers appeal from the judgment sustaining Respondent Easter Fence Company’s motion to dismiss for failing to state a cause of action. Appellants argue Respondent is liable for damages caused by Respondent’s employee, who knowingly consumed ‘spiked’ punch at a company Christmas party, then drove her car while intoxicated and collided with Appellants’ vehicle.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. We affirm pursuant to Rule 84.16(b).